DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein at least one of the two terminal bodies and the main body includes (1) one or more grooves on the main body… wherein the one or more grooves are not corners formed between one of the two terminal bodies and the main body” in lines 28-31. It is unclear how at least one of the two terminal bodies and the main body can include the one or more grooves if the one or more grooves is located on the main body without forming a corner between one of the two terminal bodies and the main body. In the previous response filed 04/02/2022, Applicant stated that the claims are intended to be representative of Figure 9A in the instant application. Specifically, the one or more grooves in the claimed was intended to correspond to grooves 781, 782, 783 and 784 in Figure 9A. However, the language in the claim is unclear. For example, grooves 782 and 783 in Figure 9A are not corners formed between one of the two terminal bodies and the main body, but they are not included in at least one of the two terminal bodies and the main body (i.e. they are included in the main body but not in at least one of the two terminal bodies). Conversely, grooves 781 and 784 in Figure 9A are included in at least one of the two terminal bodies and the main body (i.e. they are included in the main body and in at least one of the two terminal bodies) but they are corners formed between one of the two terminal bodies and the main body. Therefore, it is unclear what the Applicant intends to claim in this limitation. 
Claims 2-6, 9-11, and 13-16 are rejected as being dependent on a rejected base claim. 
Similarly, claim 17 recites the limitation “wherein at least one of the two terminal bodies and the main body includes (1) one or more grooves on the main body… wherein the one or more grooves are not corners formed between one of the two terminal bodies and the main body” in lines 26-29. It is unclear how at least one of the two terminal bodies and the main body can include the one or more grooves if the one or more grooves is located on the main body without forming a corner between one of the two terminal bodies and the main body. In the previous response filed 04/02/2022, Applicant stated that the claims are intended to be representative of Figure 9A in the instant application. Specifically, the one or more grooves in the claimed was intended to correspond to grooves 781, 782, 783 and 784 in Figure 9A. However, the language in the claim is unclear. For example, grooves 782 and 783 in Figure 9A are not corners formed between one of the two terminal bodies and the main body, but they are not included in at least one of the two terminal bodies and the main body (i.e. they are included in the main body but not in at least one of the two terminal bodies). Conversely, grooves 781 and 784 in Figure 9A are included in at least one of the two terminal bodies and the main body (i.e. they are included in the main body and in at least one of the two terminal bodies) but they are corners formed between one of the two terminal bodies and the main body. Therefore, it is unclear what the Applicant intends to claim in this limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beetel et al., (US 20120101413; hereinafter Beetel).
Regarding claim 1, Beetel discloses (Figures 1, 6-7, and 20C-D) a catheter apparatus comprising: an elongated shaft (16) having a proximal portion and a distal portion; a carrier (22) carrying at least one therapeutic assembly, wherein the carrier is located at, or proximate to, the distal portion of the elongated shaft (16), and wherein the therapeutic assembly comprises at least one therapeutic member (24) for intravascular treatment; wherein the carrier (22) is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft (16) is configured for intravascular delivery of the carrier; wherein the carrier (22) comprises m right-handed wire helixes and n left-handed wire helixes that are plainly or bi-axially woven into each other, m>2, and n>2; wherein the carrier (22) comprises at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and wherein said at least one therapeutic assembly wraps around at least one of said four wire helix segments to stabilize said at least one interstice, to maintain structural integrity of the carrier, and to prevent tangling of wire helixes, when the carrier is being distorted intravascularly; the therapeutic assembly wraps around only one of said four wire helix segments to stabilize the interstice (the therapeutic assembly may be wrapped as a ribbon, therefore, this ribbon may be located around just one of the helix segments); the therapeutic assembly includes two terminal bodies (bulbous part A on the left side of the left dotted line of element 24 and bulbous part B on the right side of the right dotted line of element 24 shown in annotated Figure 21 below) and a main body (center portion of element 24 between the two dotted lines shown in annotated Figure 21 below) positioned between the two terminal bodies, each of the two terminal bodies and the main body wrapping around said at least one of said four wire helix segments (as seen in annotated Figure 21 below, each groove accommodating elements 58 is enables each of the two terminal bodies and the main body to wrap around said at least one of said four wire helix segments); and wherein cross-sectional area of the main body along a plane perpendicular to the elongation direction of the wire segment being wrapped around is larger than cross-sectional areas of the terminal bodies along a plane perpendicular to the elongation direction of the wire segment being wrapped around, which are larger than a cross-sectional area of the wire segment being wrapped around along a plane perpendicular to the elongation direction of the wire segment, at least one of the two terminal bodies and the main body includes (1) one or more grooves (one or more grooves accommodating elements 58 in Figure 21) on the main body for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps, wherein the one or more grooves are not corners formed between one of the two terminal bodies and the main body ([0064]-[0065], [0078], [0107], [0110]: as seen in annotated Figure 21 below, the one or more grooves holding elements 58 are depressions formed between wall 55 and the terminal/main bodies, not corners formed between the terminal bodies and the main body).

    PNG
    media_image1.png
    378
    500
    media_image1.png
    Greyscale

Annotated Figure 21 from the Beetel reference
Regarding claim 2, Beetel further discloses (Figures 1, 6-7, and 20C-D) that said at least one therapeutic member (24) is an electrode or a heating element configured to deliver energy such as electrical energy, radiofrequency (RF) electrical energy, pulsed electrical energy, and thermal energy to a target blood vessel ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 3, Beetel further discloses (Figures 1, 6-7, and 20C-D) that the carrier (22) comprises m right-handed wire helixes and n left-handed wire helixes that are plainly or bi-axially woven into a tubular structure, 2<m<30, 2<n<30, and m=n ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 4, Beetel further discloses (Figures 1, 6-7, and 20C-D) that the carrier carries six therapeutic assemblies, each of which includes an electrode as the therapeutic member, providing six electrodes (one or more electrodes, which may be six electrodes) in total ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 5, Beetel further discloses (Figures 1, 6-7, and 20C-D)  that the six electrodes are configured to create interrupted spiral but full circumferential lesions on internal wall of a target blood vessel ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 6, Beetel further discloses (Figures 1, 6-7, and 20C-D)  that at least one of the m right-handed wire helixes and at least one of the n left-handed wire helixes are made from one single wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix by folding or bending a point of the single wire between the first portion and the second portion at an angle of from about 160 to 180 degree ([0064]-[0065], [0078], [0092], [0107], [0110]).
Regarding claim 9, Beetel further discloses (Figures 1, 6-7, and 20C-D) that length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's length along the elongation direction of the wire segment being wrapped around ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 10, Beetel further discloses (Figures 1, 6-7, and 20C-D) that length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's length combined with length of one of the two terminal bodies along the elongation direction of the wire segment being wrapped around ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 11, Beetel further discloses (Figures 1, 6-7, and 20C-D) that length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's length combined with total length of the two terminal bodies along the elongation direction of the wire segment being wrapped around ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 13, Beetel further discloses (Figures 1, 6-7, and 20C-D) that the carrier or the therapeutic assembly includes one or more sensors selected from temperature sensor, impedance sensor, pressure sensor, optical sensor, flow sensor, and chemical sensor ([0064]-[0067], [0078], [0107], [0110], [0116]).
Regarding claim 14, Beetel further discloses (Figures 1, 6-7, and 20C-D) a handle (34) with an actuator (36) such as a knob, pin, or lever to vary the carrier's configuration or shape, and wherein the carrier in compressed configuration is stored within a protective tube ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 15, Beetel further discloses (Figures 1, 6-7, and 20C-D) a pull/push or control wire (68) connected to the actuator, wherein the control wire is fixed to distal end of the carrier, which passes through the elongated shaft to the proximal portion of the elongated shaft to facilitate expansion and/or contraction of the carrier when the wire is pulled or pushed to shorten or lengthen the carrier ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 16, Beetel further discloses (Figures 1, 6-7, and 20C-D) that distal end of the carrier is coupled to a rounded part that is radiopaque ([0078]-[0080], [0214]-[0216]: although the proximal cap 72 is described as being radiopaque while the reference is silent on the material of the distal cap 74, it is disclosed that various combinations of the described embodiments are possible; furthermore, it is known in the art to use radiopaque material for a distal cap; therefore, the distal cap 74 may be made of the same radiopaque material used for the proximal cap 72 as well).
Regarding claim 17, Beetel discloses (Figures 1, 6-7, and 20C-D) a method of stabilizing structural integrity of a carrier (22) of a catheter apparatus comprising an elongated shaft (16) having a proximal portion and a distal portion, and preventing tangling of wire helixes of the carrier, wherein the carrier (22) is located at, or proximate to, the distal portion of the elongated shaft (16), and wherein the therapeutic assembly comprises at least one therapeutic member (24) for intravascular treatment; wherein the carrier (22) is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft (16) is configured for intravascular delivery of the carrier; the method comprising: weaving plainly or bi-axially m>2 right-handed wire helixes and n>2 left-handed wire helixes into each other to prepare a carrier (22) comprising at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and wrapping at least one therapeutic assembly around at least one of said four wire helix segments to stabilize said at least one interstice, to maintain structural integrity of the carrier, and to prevent tangling of wire helixes, when the carrier is being distorted intravascularly; the therapeutic assembly wraps around only one of said four wire helix segments to stabilize the interstice (the therapeutic assembly may be wrapped as a ribbon, therefore, this ribbon may be located around just one helix segments); the therapeutic assembly includes two terminal bodies (bulbous part A on the left side of the left dotted line of element 24 and bulbous part B on the right side of the right dotted line of element 24 shown in annotated Figure 21 below) and a main body (center portion of element 24 between the two dotted lines shown in annotated Figure 21 below) positioned between the two terminal bodies, each of the two terminal bodies and the main body wrapping around said at least one of said four wire helix segments (as seen in annotated Figure 21 below, each groove accommodating elements 58 is enables each of the two terminal bodies and the main body to wrap around said at least one of said four wire helix segments); and wherein cross-sectional area of the main body along a plane perpendicular to the elongation direction of the wire segment being wrapped around is larger than cross-sectional areas of the terminal bodies along a plane perpendicular to the elongation direction of the wire segment being wrapped around, which are larger than a cross-sectional area of the wire segment being wrapped around along a plane perpendicular to the elongation direction of the wire segment, at least one of the two terminal bodies and the main body includes (1) one or more grooves (one or more grooves accommodating elements 58 in Figure 21) on the main body for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps, wherein the one or more grooves are not corners formed between one of the two terminal bodies and the main body ([0064]-[0065], [0078], [0107], [0110]: as seen in annotated Figure 21 below, the one or more grooves holding elements 58 are depressions formed between wall 55 and the terminal/main bodies, not corners formed between the terminal bodies and the main body).

    PNG
    media_image1.png
    378
    500
    media_image1.png
    Greyscale

Annotated Figure 21 from the Beetel reference
Regarding claim 18, Beetel discloses (Figures 1, 6-7, and 20C-D) a method of manufacturing a catheter apparatus comprising: an elongated shaft (16) having a proximal portion and a distal portion; a carrier (22) carrying at least one therapeutic assembly, wherein the carrier is located at, or proximate to, the distal portion of the elongated shaft (16), and wherein the therapeutic assembly comprises at least one therapeutic member (24) for intravascular treatment; wherein the carrier (22) is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft (16) is configured for intravascular delivery of the carrier; wherein the carrier (22) comprises m right-handed wire helixes and n left-handed wire helixes that are plainly or bi-axially woven into each other, m>2, and n>2; wherein the carrier (22) comprises at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and wherein said at least one therapeutic assembly wraps around at least one of said four wire helix segments to stabilize said at least one interstice, to maintain structural integrity of the carrier, and to prevent tangling of wire helixes, when the carrier is being distorted intravascularly. The method comprises: (i) providing m right-handed wire helixes and n left-handed wire helixes, m>2, and n>2; (ii) weaving the wire helixes plainly or bi-axially into a tubular structure as the carrier (22); (iii) forming at least one interstice that is defined by four wire helix segments of two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and (iv) wrapping at least one therapeutic assembly (with electrodes 24) around at least one of said four wire helix segments to stabilize the interstice, wherein step (i) includes (ia) providing one single wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix; and (ib) folding or bending the single wire at a point between the first portion and the second portion to provide a right-handed wire helix and a left-handed wire helix ([0064]-[0065], [0078], [0091]-[0092], [0107], [0110]).
Regarding claim 20, Beetel further discloses (Figures 1, 6-7, and 20C-D) cutting the bent single wire near the bending point to make a separate right-handed wire helix and a separate left-handed wire helix ([0064]-[0065], [0078], [0091]-[0092], [0107], [0110]).

Response to Arguments
Applicant's arguments filed 04/02/2022 and 05/03/2022 have been fully considered but they are not persuasive. 
With respect to Applicant’s first argument that the current combination of reference fails to teach the newly amended limitations of claims 1 and 17, Examiner respectfully disagrees. As explained in the rejections above, Beetel teaches that the therapeutic assembly wraps around only one of said four wire helix segments to stabilize the interstice (the therapeutic assembly may be wrapped as a ribbon, therefore, this ribbon may be located around just one helix segments); the therapeutic assembly includes two terminal bodies (bulbous part A on the left side of the left dotted line of element 24 and bulbous part B on the right side of the right dotted line of element 24 shown in annotated Figure 21 below) and a main body (center portion of element 24 between the two dotted lines shown in annotated Figure 21 below) positioned between the two terminal bodies as seen in annotated Figure 21 below, each groove accommodating elements 58 is enables each of the two terminal bodies and the main body to wrap around said at least one of said four wire helix segments; and at least one of the two terminal bodies and the main body includes (1) one or more grooves (one or more grooves accommodating elements 58 in Figure 21) on the main body for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps, wherein the one or more grooves are not corners formed between one of the two terminal bodies and the main body ([0064]-[0065], [0078], [0107], [0110]: as seen in annotated Figure 21 below, the one or more grooves holding elements 58 are depressions formed between wall 55 and the terminal/main bodies, not corners formed between the terminal bodies and the main body).

    PNG
    media_image1.png
    378
    500
    media_image1.png
    Greyscale

Annotated Figure 21 from the Beetel reference
With respect to Applicant’s second argument that, in the present invention, all of the main body and the two terminal bodies wrap around a helix segment, Examiner notes that this feature is not recited in the claims presently. The claims only require that the therapeutic assembly, including the two terminal bodies and the main body, wrap around a helix segment. The portion of the therapeutic assembly, namely “ALL of the main body and the two terminal bodies” as stated in the argument, is not clearly defined in the claims. Therefore, any portion of the main body and the two terminals forming the therapeutic assembly, wrapping around a helix segment, discloses this limitation. As taught above, Beetel discloses that the therapeutic assembly, which may be in wrapped ribbon form, may wrap around one helix segments to stabilize the interstice. Therefore, Examiner maintains that the rejections under the Beetel reference remain tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794

/EUN HWA KIM/Primary Examiner, Art Unit 3794